ACCEPTED
                                                                                        03-15-00473-CR
                                                                                                6439490
                                                                             THIRD COURT OF APPEALS
                                                                                        AUSTIN, TEXAS
                                                                                  8/11/2015 10:26:27 AM
                                                                                      JEFFREY D. KYLE
                                                                                                 CLERK
                      IN THE THIRD COURT OF APPEALS
                             AT AUSTIN, TEXAS
                                                                  FILED IN
                                                           3rd COURT OF APPEALS
JAMES ERIC GRANT,                        §                      AUSTIN, TEXAS
        Appellant                        §                 8/11/2015 10:26:27 AM
                                         §   CAUSE NO. 03-15-00473-CR
                                                               JEFFREY D. KYLE
V.                                       §   TRIAL COURT NO. 69,168 Clerk
                                         §
THE STATE OF TEXAS,                      §
        Appellee                         §


           MOTION FOR TRANSFER OF REPORTER’S RECORD

TO THE HONORABLE COURT OF APPEALS:

       COMES NOW, James Eric Grant, Appellant, who would request that the

Court transfer the reporter’s record from appellate cause number 03-15-00447-CR

to appellate cause number 03-15-00473-CR and for cause would show as follows:

       On May 5, 2011, pursuant to plea agreement, James Eric Grant entered a

guilty plea to the offense of possession of a controlled substance, to-wit: cocaine,

one gram or more but less than four grams, a third degree felony. See TEX.

HEALTH AND SAFETY CODE §481.115 (West 2010). His indictment also

alleged two prior felony convictions for enhancement purposes, but the state

abandoned one paragraph as part of the plea agreement, and Grant pled “true” to

only one enhancement paragraph. (C.R. 1, pp. 5, 33 and 88). On June 3, 2011,

after hearing punishment evidence, in keeping with the agreement, the trial court

Cause No. 03-15-00447-CR
James Eric Grant v. The State of Texas
Brief of Appellant                                                                  1
deferred a finding on Grant’s guilt, and he was placed instead on community

supervision for ten years. (C.R. 1, p. 39). On November 1, 2013, the State filed a

motion to adjudicate his guilt. The motion to adjudicate alleged various violations

of the terms and conditions of Grant’s community supervision. (C.R. 1, p. 54). On

May 19, 2014, the trial court held a hearing on the State’s first amended motion to

adjudicate. (See, C.R. 1, p. 66). At that hearing, Grant entered an open plea of

“true” to all of the State’s allegations in its amended motion. (R.R. 5, p. 7). The

trial court adjudicated Grant’s guilt and, after hearing punishment evidence,

assessed a sentence of 18 years on June 6, 2014. Grant filed a notice of appeal

from that judgment and sentence on July 17, 2014, forty-one days after sentencing.

His appeal was dismissed by this Court on October 31, 2014, for want of

jurisdiction. (See CCA No. 03-14-00447-CR). Grant filed an application for writ

of habeas corpus with the Texas Court of Criminal Appeals. (CCA No. WR-

83,255-01). He alleged ineffective assistance of trial counsel in giving timely

notice of appeal. The Court of Criminal Appeals granted the writ by order dated

June 24, 2015, and, after mandate issued, Grant subsequently gave due notice of

appeal from his original judgment and conviction which resulted in this cause. The

reporter’s record previously filed in Grant’s appellate cause number 03-15-00447-



Cause No. 03-15-00447-CR
James Eric Grant v. The State of Texas
Brief of Appellant                                                               2
CR is one and the same reporter’s record now due in this cause and for that reason

Movant requests the transfer of said reporter’s record from that cause to this.

                                         PRAYER

        WHEREFORE, Counsel respectfully prays that this Court t r a n s f e r

 the reporter’s record from cause number 03-15-00447-

 CR to this cause.

                                         COPELAND LAW FIRM
                                         P.O. Box 399
                                         Cedar Park, TX 78613
                                         Phone: 512.897.8196
                                         Fax: 512.215.8114
                                         Email: tcopeland14@yahoo.com

                                         By: /s/Tim Copeland
                                               Tim Copeland
                                                State Bar No. 04801500
                                                Attorney for Appellant


     CERTIFICATE OF SERVICE AND OF COMPLIANCE WITH RULE 9

       This is to certify that on August 11, 2015, a true and correct copy of
 the above and foregoing document was served on Bob Odom, Assistant District
 Attorney of Bell County, P.O. Box 540, Belton, Texas 76513 in accordance with
 the Texas Rules of Appellate Procedure, and that Appellant’s motion is in
 compliance with Rule 9 of the Texas Rules of Appellate Procedure and that
 portion which must be included under Rule 9.4(i)(1) contains 586 words.

                                                    /s/ Tim Copeland
                                                        Tim Copeland



Cause No. 03-15-00447-CR
James Eric Grant v. The State of Texas
Brief of Appellant                                                                3